Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to an amendment filed 8/4/22.
Claims 1-7,9-17 and 19-20 are pending.

Response to Arguments
Objections to the Specification
The applicant’s amendments are sufficient to overcome the previous objection which is consequently withdrawn.

Information Disclosure Statement
In the 5/10/22 Non-final action the Examiner indicated that the non-patent literature references "Deep Learning Illustrated" by Krohn et al. was not considered because a copy of the reference was not submitted. This reference is actually a textbook published by Addison Wesley, and thus the Applicant is not required to submit a copy of the reference under the rules because it is an actual book. Accordingly, the citation to the reference on the IDS as filed is correct per regulations and the Applicant respectfully requests that the Examiner consider this reference and so indicate on the IDS in the next response. No surcharge should be required for this activity because the citation and submission via the IDS complied with the relevant rules.

The examiner is unaware of an exception for an “actual book” and the applicant has provided no support for the assertion that a copy of “a textbook published by Addison Wesley … is not required … because it is an actual book”. 37 CFR §1.98 states in relevant part “(a) Any information disclosure statement filed under 1.97 shall include … (2) A legible copy of … (ii) Each publication or that portion which caused it to be listed …”. Accordingly, it appears that applicant is required to submit a copy for consideration. 
More importantly, the examiner simply does not have access to a copy of the cited non-patent literature and thus can not consider it. Accordingly, “Deep Learning Illustrated” has not been considered.

Rejections under 35 U.S.C. §102
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Independent claims 1 and 11 were rejected under 35 U.S.C. 102(a)(l) as being anticipated by Nakamura. Initially the Applicant notes that Nakamura describes a system that is focused on control of servo motors and so the diagram in FIG. 5 of Nakamura shows current control unit 2047 in place. Nakamura explicitly discloses in para. [0051] that the current control unit 204 7 " ... controls the server motor 101 on the basis of the corrected current error." The current control unit 2047 therefore adjusts the current provided to the servo motor 101 to account for current error calculated by the rest of the system to bring the servo motor to a desired position. (1st full par. on pg. 11)

Initially it is noted that the functionality disclosed in Nakamura (e.g. par. [0051] “calculates a difference between the torque command value … and a current-feedback current detection value … controls the servo motor 101 on the basis of the corrected current error”) appears to describe a power factor control function similar to that described in US 2020/0287483 to Wystup (par. [0010] “generate a constant motor torque”, par. [0014] “reducing the torque ripple and noise evolution in an EC motor”). Accordingly it is not clear that Nakamura’s “current-control unit” is patentably distinct from a “power factor controller” as claimed.
Regardless, the limitation is now addressed in combination with US 2020/0117171 to Takahashi et al. Accordingly, the argument is moot.

Information Disclosure Statement
The information disclosure statement filed 9/30/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of “Deep Learning Illustrated” by Krohn et al. has been received. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0227502 to Nakamura et al. (Nakamura).
Claims 1 and 11: Nakamura discloses a system configured for operation of a motor, the system comprising: 
a motor controller coupled with a memory, the motor controller configured to be coupled with a motor (par. [0092] the server control device 200 … include[s] … a main storage device such as random access memory”); and
a power controller coupled with the motor controller (par. [0045] “motor controller 200 … current control unit 2047”);
wherein the motor controller is configured to store a set of control parameters in the memory (par. [0004] “stored control parameters”, e.g. par. [0106] “the compensation coefficient c), the set of control parameters generated using a deep reinforcement learning agent and data associated with one or more parameters of the motor (par. [0090] “The optimization action information output unit 305 generates the action information on the basis of the value function Q”, par. [0106] “adjustment of the compensation coefficient c … of the compensation unit 205”, “par. [0068] “Q-learning … a deep Q-network (DQN)”); and 
wherein the set of control parameters are configured to define an optimized operating area for the motor (e.g. par. [0090] “corrects the compensation coefficient c of the position gain Kp”).

Nakamura does not explicitly disclose a power factor controller coupled with the motor controller.

Takahashi teaches a power factor controller coupled with the motor controller (par. [0067] “The PFC control may be incorporated into the motor control function 22a”).

It would have been obvious at the time of filing to couple a power factor controller with the motor controller (Nakamura par. [0045] “motor controller 200 … current control unit 2047”, Takahashi par. [0067] “The PFC control may be incorporated into the motor control function 22a”). Those of ordinary skill in the art would have been motivated to do so as a known means of controlling the motor speed and torque which would have produced only the expected results.

Claims 2 and 12: Nakamura and Takahashi teach claims 1 and 11, wherein the motor controller is configured to be coupled with a telecommunication network and wherein the telecommunication network is configured to be operatively coupled with a cloud computing system which is configured to comprise the deep reinforcement learning agent and use the deep reinforcement learning agent and the data associated with the one or more parameters of the motor to generate the set of control parameters and then communicate the set of control parameters across the telecommunication network to the motor controller for storing in the memory (par. [0140] “the machine learning device 300 may be realized by … a virtual server function … in a cloud”, e.g. par. [0029] “The network 400 is … the Internet”).

Claims 3 and 13: Nakamura and Takahashi teach claims 1 and 11, wherein the deep reinforcement learning agent is comprised in the memory and the motor controller uses the deep reinforcement learning agent and the data associated with one or more parameters of the motor to generate the set of control parameters (par. [0138] “machine learning device 300 may be realized by the servo motor controller 200”).

Claims 4 and 14: Nakamura and Takahashi teach claims 1 and 11, wherein the deep reinforcement learning agent is comprised in the memory and is configured to communicate with a cloud computing system over a telecommunication network coupled with the motor controller where the cloud computing system uses the data associated with one or more parameters of the motor to generate a set of agent control parameters used by the deep reinforcement agent to generate the set of control parameters associated with the optimized operating area for the motor (par. [0140] “the machine learning device 300 may be realized by … a virtual server function … in a cloud”, e.g. par. [0029] “The network 400 is … the Internet”, par. [0068] “a deep Q-network (DQN)”).

Claim 5: Nakamura and Takahashi teach the system of claim 1, further comprising two or more motor controllers each coupled with a memory and each configured to be coupled with a corresponding motor, wherein the memory coupled with each motor controller comprises a set of control parameters for that motor controller where the set of control parameters define an optimized operating area for the corresponding motor, and wherein the set of control parameters for each motor controller is determined by executing a second deep reinforcement learning agent using data associated with one or more parameters of each motor associated with each motor controller (See e.g. Fig. 1, e.g. par. [0090] “corrects the compensation coefficient c of the position gain Kp”, par. [0068] “a deep Q-network (DQN)”).

Claims 6 and 16: Nakamura and Takahashi teach claims 1 and 11, wherein the deep reinforcement learning agent is one of a deep Q-network, a double deep Q-network, an Actor-Critic agent, a policy gradient agent, a Monte Carlo tree search agent, an imitation learning agent, or any combination thereof (par. [0068] “Q-learning … a deep Q-network (DQN)”, also note e.g. par. [0062] “an arbitrary learning method is used”).

Claims 10 and 20: Nakamura and Takahashi teach claims 9 and 19, wherein the motor controller uses the set of control parameters to provide one or more instructions to the power factor controller (e.g. par. [0051] “a current error corrected by the addition”).

Claim 15: Nakamura and Takahashi teach the method of claim 14, further comprising at least a second deep reinforcement agent configured to use the set of agent control parameters to generate a portion of the set of control parameters associated with the optimized operating area for the motor (see e.g. Fig. 1, par. [0090] “corrects the compensation coefficient c of the position gain Kp”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0227502 to Nakamura et al. (Nakamura) in view of US 2020/0074297 to Lee et al. (Lee).
Claims 7 and 17: Nakamura and Takahashi teach claims 1 and 11, but does not explicitly disclose wherein the deep reinforcement learning agent is generated using a deep neural network and a Markov decision process.

Lee teaches wherein a deep reinforcement learning agent is generated using a deep neural network and a Markov decision process (par. [0216] “a Markov Decision Process (MDP) is applicable to the second artificial neural network 910”).

It would have been obvious at the time of filing to generate the deep reinforcement learning agent using a deep neural network and a Markov decision process (Lee par. [0216] “a Markov Decision Process (MDP) is applicable to the … artificial neural network 910”, Nakamura par. [0068] “a deep Q-network (DQN)”). Those of ordinary skill in the art would have been motivated to do so as a known alternative machine learning technique which would have produced only the expected results (Nakamura par. [0062] “an arbitrary learning method is used”, Lee perform optimal control … using the trained … artificial neural network”). 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0227502 to Nakamura et al. (Nakamura) in view of US Kalsi (Kalsi).

Claims 9 and 19: Nakamura and Takahashi teach claims 1 and 11, wherein the power factor controller and the motor controller communicate (see e.g. fig. 5, par. [0045] “detects a current output … and the current detection value is input to the subtractor 2045 as a current feedback”, par. [0051] “a current error corrected by the addition”).

Nakamura does not explicitly disclose the power factor controller and the motor controller communicate bidirectionally. 

Kalsi teaches a power factor controller and a motor controller communicating bidirectionally (par. [0038] “Bidirectional communication between field current controller 130 … and master motor controller 134”). 

It would have been obvious at the time of filing to connect the power factor controller and the motor controller with bidirectional communication (Nakamura par. [0045] “motor controller 200 … current control unit 2047”, Kalsi par. [0038] “Bidirectional communication”). Those of ordinary skill in the art would have been motivated to do so to as an alternate arrangement of circuitry which would provide the required feedback (e.g. Nakamura par. [0045] “a current output …  as a current feedback”) and would provide only the expected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199